KEECH, District Judge.
I find that patent should issue to the plaintiff.
It is the court’s view that the Schaafsma and Pilat patents, cited by the Patent Office as anticipation, would not teach, either individually or in combination, a person skilled in the art who was grappling with the problem solved by the Hixon-Miller disclosure, that a fractionation of unbodied oils on the basis of saturated and unsaturated triglycerides could be so effected,1 and that this result is of such novelty as to indicate the flash of genius essential to patentability.
“The fact that all of the elements entering into a combination are old does not necessarily negative the existence of invention. * * * Such a combination may be patentable invention if it produces a new result, or an old result in a new or more efficient way. * * * The fact the combination later appears to be a simple one does not necessarily negative the presence of a high degree of inventive genius.”2
I further find from the record in this case that the process and result taught by the Hixon-Miller application are recognized in the field as having high practical value and that such recognition has been supported by the investment of substantial capital in the process, both here and abroad. “In cases where the question of patentable invention is a close one, such success has weight in tipping the scales of judgment toward patentability.”3
Counsel will prepare the necessary findings and order.

. Becket v. Coe, 69 App.D.C. 51, 98 F.2d 332.


. Levin v. Coe, 76 U.S.App.D.C. 347, 354, 132 F.2d 589, 596; Carbide & Carbon Chemicals Corporation v. Coe, 69 App. D.C. 372, 102 F.2d 236.


. Jungersen v. Ostby & Barton Co., 335 U.S. 560, 69 S.Ct. 269, 272, 93 L.Ed. 235.